Citation Nr: 1601775	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-42 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a gunshot wound.

2.  Entitlement to an initial compensable rating for gunshot wound scars in the area of the left greater trochanter and left sacroiliac region.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was held open for 60 days.  To date, no additional evidence has been received.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for a lumbar spine disorder claimed as a residual of a gunshot wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable rating for gunshot wound scars in the area of the left greater trochanter and left sacroiliac region.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to an initial compensable rating for gunshot wound scars in the area of the left greater trochanter and left sacroiliac region have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2010, the RO granted service connection for scars, residuals of gunshot wound, and assigned a noncompensable rating.  The Veteran disagreed with the evaluation and perfected this appeal.  In the November 2010 statement of the case, the RO characterized the disability as scars in the area of the left greater trochanter and left sacroiliac region.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the November 2015 hearing, the Veteran indicated that he wanted to withdraw his appeal for an initial compensable rating for gunshot wound scars.  As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.  





ORDER

The claim of entitlement to an initial compensable rating for gunshot wound scars in the area of the left greater trochanter and left sacroiliac region is dismissed.  


REMAND

In June 2008, the RO denied service connection for lumbar spine arthritis, claimed as residuals of a gunshot wound to the lower back.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran indicated that the earliest diagnosis and treatment for his back was somewhere around 2000 and that was when he presented to the VA Medical Center at Ann Arbor.  He testified that his VA physicians seemed to think that his lumbar spine arthritis originated from the gunshot wound.  He further testified that he continues to receive VA treatment and that he had a lumbar spine injection scheduled for December 29, 2015.  

On review, the claims folder contains VA medical records from approximately December 2007 to April 2015.  Given the Veteran's testimony, additional records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Ann Arbor, to include the Toledo community based outpatient clinic, for the period from January 2000 to December 2007; and from April 2015 to the present.

2.  Upon completion of the above development, and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a gunshot wound.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


